ATTORNEY OR PARTY ots ATTORNEY m .. . _ FOR COURT USE
Nicole LavaligS@s ee nehaes" WP “HScument 11. Filed 04/19/21] Page 1 of BHU RM Y-50
BERMAN bth) al
44 Montgomery Street Suite 650 San Francisco, CA 94104

TELEPHONE NO (415) 433-3200 | FAX NO (415) 433-6382 | E-MAIL ADDRESS
ATTORNEY FOR (Name). Plaintiffs

 

UNITED STATES DISTRICT COURT OF CALIFORNIA
STREET ADDRESS 312 N. SPRING ST. #G-8
CITY AND zip cope LOS ANGELES, CA 90012
BRANCH NAME. CENTRAL DISTRICT

 

PLAINTIFF/PETITIONER: SAMUEL BLAKE, Individually and on Behalf of All Others Similarly

 

Situated CASE NUMBER
DEFENDANT/RESPONDENT: CANOO INC., TONY AQUILA, ULRICH KRANZ, and PAUL 2:21-CV-02873 FMO (JPRx)
BALCIUNAS
Ref No or File No
PROOF OF SERVICE OF SUMMONS IN A CIVIL ACTION 10001.500 - PNM - Canoo

 

 

(Separate proof of service is required for each party served.)

1. At the time of service | was at least 18 years of age and not a party to this action.
2. | served copies of:

a. O Summons

b.O Complaint

c Alternative Dispute Resolution (ADR) package

d. Civil Case Cover Sheet

e Cross-Complaint

f other (specify documents): Summons in a Civil Action; Class Action Class Action Complaint for Violation of
the Federal Securities Laws; Civil Cover Sheet; Certification and Notice of Interested Parties (Local Rule
7.1-1); Notice of Assignment to United States Judges; and Notice to Parties of Court-Directed ADR Program

3. a. Party served (specify name of party as shown on documents served):
CANOO, INC.

b. [iw Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):

Corporation Service Company, Agent for service - service was brought to completion when | placed the
placed the documents in a designated CSC basket, in the presence of CSC Security Guard, George Jackson
Age: 30 | Weight: 160 | Hair: Bald | Sex: Male | Height: 6'9" | Eyes: | Race: Tan
4. Address where the party was served: 261 Little Falls Drive
Wilmington, DE 19808-1674

5. | served the party (check proper box)
a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to
receive service of process for the party (1) on (date): 4/19/2021 (2) at (time): 9:36 AM

b. L by substituted service. On (date): at (time): | left the documents listed in item 2 with or
in the presence of (name and title or relationship to person indicated in item 3b):

(1) CO (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
person to be served. | informed him of her of the general nature of the papers.

(2) OJ (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place of
abode of the party. | informed him or her of the general nature of the papers.

(3) CL] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed him of
her of the general nature of the papers.

(4) (] | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served at the
place where the copies were left (Code Civ. Proc., §415.20). | mailed the documents on

(date): from (city): or [_] a declaration of mailing is attached.

(5) O | attach a declaration of diligence stating actions taken first to attempt personal service.

 

Page 1 of 2

- ee ey Use PROOF OF SERVICE OF SUMMONS Code of Civil Procedure, § 417.10
in

POS-010 [Rev January 1. 2007] POS010-1/SF42977

IN A CIVIL ACTION

 
RESPONDENT: CANOO INC., TONY AQUILA, ULRICH KRANZ, and PAUL BALCIUNAS

PETITIONERE SANE GVARZ Raabe! Ma JPACnaiL OGLE! Minkdny fnlla@d 04/19/21 PagesenoiaerPage ID #:51

2:21-CV-02873 FMO (JPRx)

 

cL] by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the address

shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) from (city):

(3)L) with two copies of the Notice and Acknowledgment of Receiptand a postage-paid return envelope addressed to me.
(Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

4)0 to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

d. Cc) by other means (specify means of service and authorizing code section):

O Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:

a.
b.L]
Cc.
d.

O as an individual defendant.
as the person sued under the fictitious name of (specify):
C] as occupant.
O On behalf of
under the following Code of Civil Procedure section:

L] 416.10 (corporation)

O 416.20 (defunct corporation)

CL] 416.30 (joint stock company/association)
CO 416.40 (association or partnership)

L) 416.50 (public entity)

415.95 (business organization, form unknown)
416.60 (minor)

416.70 (ward or conservatee)

416.90 (authorized person)

415.46 (occupant)

other:

OOO00O

7. Person who served papers

a.

b
c
d.
e

Name: Selena Cabrera - Nationwide Legal, LLC REG: 12-234648

. Address: 869 Harrison Street, Suite A San Francisco, CA 94107
. Telephone number: (415) 361-0400
The fee for service was: $ 266.00
. Lam:
(1) not a registered California process server.
(2) exempt from registration under Business and Professions Code section 22350(b).
(3) registered California process server: ;
(i) owner L] employee [-] independent contractor.
(ii) Registration No.:
(iii) County:

8. om | declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

or

9.L] | ama California sheriff or marshal and| certify that the foregoing is true and correct.

Date: 4/19/2021

Nationwide Legal, LLC
869 Harrison Street, Suite A
San Francisco, CA 94107

(416) 361-0400
www.nationwideasap.com (,
a
—_____________ Selena Cabrera

(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) Sf EStaNeTURE)

 

POS-010 [Rev January 1, 2007]

PROOF OF SERVICE OF SUMMONS Page 2 of 2
IN A CIVIL ACTION POS-010/SF42977
